



COURT OF APPEAL FOR ONTARIO

CITATION: Zakhour v. Nayel, 2021 ONCA 339

DATE: 20210520

DOCKET: C68892

Juriansz, Huscroft and Jamal
    JJ.A.

BETWEEN

Maya Zakhour

Applicant/Responding Party (Appellant)

and

Fady Nayel

Respondent/Moving Party (Respondent)

Maya Zakhour, acting in person

Diane Condo, for the respondent

Heard: May 10, 2021 by
    videoconference

On appeal from the judgment of Justice Maria
    T. Linhares de Sousa of the Superior Court of Justice dated April 2, 2019.

REASONS FOR DECISION

[1]

This is an appeal from the summary judgment
    granted by the motion judge dismissing the appellant, former wifes, application
    for spousal support, equalization of net family properties, and other relief
    under the
Family Law Act
, R.S.O. 1990, c. F.3 (
FLA
).

[2]

The appellant lived in Montr
é
al before she married the respondent,
    former husband. The parties married in May 2015 in Lebanon and lived together there
    until December 2015. From December 2015 to January 2016, the parties lived as
    husband and wife in Ottawa. They separated in January 2016. The respondent then
    returned to Lebanon, and the appellant returned to Montr
é
al.

[3]

The respondent began marriage annulment
    proceedings in Lebanon, in which the appellant participated. In October 2016,
    the appellant began an application in the Ontario Superior Court of Justice for
    spousal support (including indexing), equalization of net family properties,
    exclusive possession of the matrimonial home and its contents, freezing of
    assets and sale of family property, and a restraining/non-harassment order, all
    under the
FLA
.

[4]

In February 2018, the Maronite Unified Court of
    First Instance in Lebanon granted an annulment of the marriage, which
was equivalent to
a divorce. The parties are
    referred to in the annulment document as divorced. The Maronite Court of
    Appeal dismissed the appellants appeal of the annulment along with her claim
    for compensation. The annulment was registered in Lebanon in March 2019.

[5]

On the respondents motion for summary judgment,
    the respondent argued that the appellant was not entitled to relief because she
    was not a spouse under the
FLA
. The motion judge found that the
    marriage had been annulled in Lebanon and dismissed the application because the
    court lacked jurisdiction under the
FLA.

[6]

In our view, the
motion judge erred in law in concluding that the court lacked
    jurisdiction under the
FLA
.

[7]

Section 7 of the
FLA
permits a former
    spouse to bring an application to determine their entitlement to equalization
    of net family properties. During oral argument before this court, counsel for
    the respondent conceded that the appellant is a former spouse under the
FLA
who entered
into
the marriage in good faith. It
    is also settled law that a former spouse is not restricted to a person
    divorced in Canada:
Okmyansky v. Okmyansky
(2007), 86 O.R. (3d) 587
    (C.A.), at paras. 43, 52. Therefore, the appellant is a former spouse under
    s. 7 of the
FLA
and the Ontario Superior Court of Justice has
    jurisdiction to consider her equalization claim under the
FLA
.

[8]

The respondent contends that the Superior Court
    of Justice nevertheless lacks jurisdiction because the proceedings in Lebanon
    dealt with the appellants claim for financial compensation. We disagree. That a
    foreign court has addressed a former spouses corollary relief claims in the
    foreign divorce proceedings does not deprive the Superior Court of jurisdiction
    under s. 7 of the
FLA
: see
Okmyansky
, at paras. 7-8, 43.

[9]

Finally, the appellant advised the court at the
    hearing of the appeal
that
she is no longer
    pursuing her claim for spousal support.

[10]

The
appeal
    is allowed and the matter remitted to the Superior Court of Justice to consider
    the appellants equalization claim under the
FLA
. The appellant is
    awarded her disbursements and filing fees for the appeal
in the amount of $1,120
, payable within 30 days.

R.G.
    Juriansz J.A.

Grant
    Huscroft J.A.

M. Jamal
    J.A.


